FILED
                            NOT FOR PUBLICATION
                                                                             SEP 22 2015
                     UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DESHON BRITT,                                     No. 13-56040

              Petitioner - Appellant,             D.C. No. 2:12-cv-01160-SJO-PLA

  v.
                                                  MEMORANDUM*
DAVE DAVEY, Acting Warden,

              Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Central District of California
                     S. James Otero, District Judge, Presiding

                      Argued and Submitted September 2, 2015
                               Pasadena, California

Before: GRABER, RAWLINSON, and WATFORD, Circuit Judges.

       Deshon Britt (Britt) appeals the district court’s denial of habeas relief under

28 U.S.C. § 2254(d)(1).

       “Under Jackson [v. Virginia, 443 U.S. 307, 319 (1979)], evidence is

sufficient to support a conviction so long as after viewing the evidence in the light



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
most favorable to the prosecution, any rational trier of fact could have found the

essential elements of the crime beyond a reasonable doubt.” Boyer v. Chappell,

793 F.3d 1092, 1101 (9th Cir. 2015) (citation and internal quotation marks

omitted) (emphasis in the original). Because Britt filed his habeas petition after the

enactment of the Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA),

we may grant relief only if the California Court of Appeal—which issued the last

reasoned state-court decision in this case—applied Jackson in an “objectively

unreasonable” fashion. Long v. Johnson, 736 F.3d 891, 896 (9th Cir. 2013), cert.

denied, 134 S. Ct. 2843 (2014) (citation omitted). When reviewing cases under

Jackson and AEDPA, “there is a double dose of deference that can rarely be

surmounted.” Boyer v. Belleque, 659 F.3d 957, 964 (9th Cir. 2011).

      The California Court of Appeal’s determination that sufficient evidence

supported Britt’s conviction for first-degree murder under an aiding and abetting

theory was not “objectively unreasonable.” Long, 736 F.3d at 896. A rational jury

could have concluded that Britt shared the intent of co-defendant Milton Jones

(Jones) to murder Aaron Patterson (Patterson), a member of the rival gang 8 Trey

Gangster Crip, and that Britt knew Jones possessed a gun. First, there was

testimony that Britt and Jones were members of the 99 Watts Mafia Crip gang who

regularly spent time together at a liquor store in their gang’s territory, including on


                                           2
the day of the shooting. See People v. Godinez, 2 Cal. App. 4th 492, 500 (1992)

(“Godinez admitted having associated with the gang members for several years,

and further admitted riding around in a van with the attackers for several hours

before the assault, permitting an inference he was aware they possessed knives that

night.”). Second, Britt exited the liquor store and initiated contact with Patterson

by asking Patterson, “Where are you from?” The question was a “confrontational”

way of asking Patterson about his gang membership. Patterson and Britt then

stated their respective gang affiliations. Rather than ending contact with Patterson

after this exchange, Britt returned to the liquor store and re-emerged with Jones,

who was armed. Together, they confronted Patterson again.

      Third, there is no indication that Britt was surprised or displeased when

Jones pulled out a gun and aimed it at Patterson. See People v. Campbell, 25 Cal.

App. 4th 402, 409 (1994) (jury could reasonably conclude that defendant aided and

abetted when, inter alia, there was no evidence that defendant was surprised by, or

feared interfering with, the main perpetrator’s conduct). Rather, Britt stood near

Jones as Jones fired, before fleeing the scene with Jones. See People v. Medina,

209 P.3d 105, 113 (Cal. 2009) (“[F]actors suggesting aiding and abetting include[]

presence at the scene, companionship, and conduct before and after the crime,

including flight. . . .”) (citation, alterations, and internal quotation marks omitted).


                                            3
      In telephone calls from jail, Britt did not profess his innocence. Nor did

Britt express surprise that Jones had a gun or that Jones killed Patterson instead of

only assaulting him. Rather, Britt expressed regret that he did not remove his

clothing to avoid detection by the police.

      A rational jury could conclude that Britt premeditated and deliberated when

he walked away from Patterson, re-entered the liquor store, left with Jones, and

confronted Patterson with a fellow armed gang member. Britt also had motive to

kill because the reply of “8 Trey” to the question, “Where are you from?” was

“disrespectful” to 99 Mafia gang members. Even if evidence presented at trial

could yield another inference, we “must respect the exclusive province of the jury

to determine the credibility of witnesses, resolve evidentiary conflicts, and draw

reasonable inferences from proven facts[.]” Gonzalez v. City of Anaheim, 747 F.3d
789, 795 (9th Cir.) (en banc), cert. denied, 135 S. Ct. 676 (2014) (citation omitted).

      AFFIRMED.




                                             4